Hill, J.
The petitioner, an honorably discharged war veteran of World War II, is the owner of an undivided one-half interest in a two-family house to which he and his cotenant acquired title at the same time. Albeit for reasons satisfactorily explained, the petitioner’s title or interest in the property at the time of the conveyance was equitable. Petitioner’s cotenant and his family occupy a four-room apartment of which the petitioner, his wife and child occupy one room. Another child is expected to be born within the next few months. This makes out a clear case of compelling necessity.
The commission’s hearing officer is of the opinion that where two people own property as tenants in common, each must furnish 20% of the purchase price. This is not the law. On the facts here, the determination of the commission was arbitrary, capricious, unreasonable and otherwise erroneous as a matter of law.
Accordingly, the petition is sustained. The determination of the commission is annulled and a certificate of eviction will be directed to issue.
Submit order.